DETAILED ACTION
Response to Amendment
The Amendment filed December 18, 2021 has been entered. Claims 15 – 17 and 21 – 30 are pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “193” in fig. 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15 – 17 and 21 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15, 21 and 28 recites the limitation “proximate to the fan”. The phrase “proximate” is a new matter. The specification does not disclose this limitation and fails to further disclose as to what constitutes “proximate”. Please note the examiner’s response under “Response to Arguments”.
Claims 16, 17, 26 and 27 are rejected for being dependent on claim 15.
Claims 22 – 25 are rejected for being dependent on claim 21.
Claims 29 and 30 are rejected for being dependent on claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 – 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wenqi Wang (CN 102162440 – herein after Wang) in view of Wheeler et al. (US 5,137,434 – herein after Wheeler) and evidenced by Crago, William T. (evidence reference 1; US 4,264,282 – herein after Crago) and/or Allard, Edward F. (evidence reference 2; US 4,516,657 – herein after Allard).
In reference to claim 15, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a fan (5; in fig. 5) which generates a cooling air (see ¶29 of the translation);
a pump assembly (see fig. A below) having a cylinder head (see fig. A below) and a pump (6) driven by a drive belt (see fig. A below); 
a motor (4) configured to drive the drive belt;
an air ducting shroud (73, see ¶26 of translation) covering at least a portion of the motor (as seen in fig. 5 and 6), and
a conduit (74, see ¶26 of translation);
at least a motor stream (indicated by 75) and a feed pump stream (indicated by 76; this is the fluid stream that cools or blows over the cylinder head);
 wherein the motor stream flows through the air ducting shroud to cool at least a portion of the motor (as discussed in ¶29 of the translation);
wherein the feed pump stream is fed through the conduit to cool at least a portion of the cylinder head (as discussed in ¶29 and ¶30 of the translation; flow exiting at 72); and
wherein at least a portion of the feed pump stream is fed to the conduit proximate (please note that there is no explicit definition for phrase “proximate” established by the applicant in the originally filed specification) to the fan [this limitation is interpreted in two ways: (a) “a portion of the feed pump stream” is proximate to the fan or (b) “the conduit” is proximate to the fan; with respect to (a): a portion of feed pump stream (indicated by 76) is said to be proximate to the fan 5 in view of fig. A below; with respect to (b): one of the ends of the conduit (74) is proximate to the fan 5 in view of fig. A below].

    PNG
    media_image1.png
    852
    1173
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    795
    1008
    media_image2.png
    Greyscale

Figure A: Edited figs. 3 and 5 of Wang to show claim interpretation.
Wang remains silent on the motor being a universal motor (i.e. a motor with a commutator which is designed to run on either DC or AC supply).
However, Wheeler teaches a similar compressor assembly that uses a universal motor (Col. 3, lines 23-24; 33: universal motor).
Because both Wang and Wheeler teaches a similar compressor assembly that drives the compressor with an electric motor, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the universal motor as taught by Wheeler, in the apparatus of Wang to provide simple substitution of one known type of motor for another, to provide the predictable result of either type being capable of providing linear reciprocating motion to the piston or power to the compressor, thus compressing fluid in the compressor. KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Wang teaches the compressor assembly that reduces the sound to some extent. The tortuous path (see fig. A above) traveled by air that is introduced into air compressor provides for noise attenuation during operation of the compressor.
Wang remains silent on “wherein the compressor assembly emits a sound level having a value in a range of 60 dBA to 75 dBA when the compressor is in a compressing state”.
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 16, Wang teaches the compressor assembly, further comprising: a cylinder head shroud (see fig. A above) that covers (in circumferential direction) at least a portion of the cylinder head (shown in fig. A above).
In reference to claim 17, Wang teaches the compressor assembly, wherein the air ducting shroud (73) provides a cooling air flow path (path travelled by air via an exit port (9).
In reference to claim 26, Wang teaches the compressor assembly, further comprising: a scoop (see fig. A above) that covers (in circumferential direction) at least a portion of a compressed gas outlet line (11).
In reference to claim 27, Wang teaches the compressor assembly, further comprising: a cylinder head shroud (see fig. A above) that covers (in circumferential direction) at least a portion of the cylinder head (shown in fig. A above) and a scoop (see fig. A above) that covers (in circumferential direction) at least a portion of a compressed gas outlet line (11).
Claims 21, 23 – 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wenqi Wang (CN 102162440 – herein after Wang) and evidenced by Crago, William T. (evidence reference 1; US 4,264,282 – herein after Crago) and/or Allard, Edward F. (evidence reference 2; US 4,516,657 – herein after Allard).
In reference to claim 21, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a fan (5; in fig. 5) which generates a cooling air (see ¶29 of the translation);
a pump assembly (see fig. A above) having a cylinder head (see fig. A above) and a pump (6) driven by a drive belt (see fig. A above); 
a motor (4) configured to drive the drive belt;
an air ducting shroud (73, see ¶26 of translation), and
wherein said air ducting shroud (73) is configured to channel at least a first stream of the cooling air (indicated by 76) through a sound reduction conduit a second stream of the cooling air (indicated by 75) separately from the sound reduction conduit to at least a portion of the motor (as discussed in ¶29 of the translation); 
wherein at least a portion of the first stream is fed to the sound reduction conduit proximate (please note that there is no explicit definition for phrase “proximate” established by the applicant in the originally filed specification) to the fan [this limitation is interpreted in two ways: (a) “a portion of the first stream” is proximate to the fan or (b) “the conduit” is proximate to the fan; with respect to (a): a portion of the first stream (indicated by 76) is said to be proximate to the fan 5 in view of fig. A above; with respect to (b): one of the ends of the conduit (74) is proximate to the fan 5 in view of fig. A above], and
a housing (1) covering at least a portion of the air ducting shroud (as seen in fig. 2).
Wang teaches the compressor assembly that reduces the sound to some extent. The tortuous path traveled by air that is introduced into air compressor provides for noise attenuation during operation of the compressor.
Wang remains silent on
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Providing a compressor housing capable of providing a noise level which is in a range of 60 dBA to 75 dBA is well known from earlier filed patents of Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 23, Beckman, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides the cooling air to cool at least in part the pump assembly (shown in fig. A above) and to cool at least in part a compressed gas outlet line (11) {the cooling of both components (part of the pump assembly and gas outlet line) is achieved by flow exiting at 72; it is to be 
In reference to claim 24, Beckman, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides a cooling air flow path (path travelled by air via 72) which receives the cooling air from the fan (5) and which exhausts (in view of fig. 1) a cooling air effluent in the direction of an exit port (9).
In reference to claim 25, Beckman, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides a cooling air flow path (flow 76) which receives the cooling air from the fan (5) and directs the cooling air to the cylinder head (in fig. A above) and a compressed gas outlet line (11) {the cooling of both components (cylinder head and gas outlet line) is achieved by flow exiting at 72; it is to be noted that the compressor assembly is covered by housing 1 in view of figs. 1 and 2; and the outlet 9 in the housing is downstream of the asserted pump assembly}.
In reference to claim 28, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a pump assembly (see fig. A above) having a cylinder head (see fig. A above) and a pump (6) driven by a drive belt (see fig. A above); 
a motor (4) configured to drive the drive belt;
a fan (5; in fig. 5) which generates a cooling air (see ¶29 of the translation);
an air ducting shroud (73) through which a portion of the cooling air (indicated by 75) flows to cool at least a portion of said motor (4);
a sound reduction conduit (74) through which a portion of the cooling air (indicated by 76) flows to cool at least a portion of said pump assembly (as discussed in ¶29 and ¶30 of the translation; flow exiting at 72); and
wherein at least a portion of the cooling air is fed to the sound reduction conduit proximate (please note that there is no explicit definition for phrase “proximate” established by the applicant in the originally filed specification) to the fan [this limitation is interpreted in two ways: (a) “a portion of the cooling air” is proximate to the fan or (b) “the conduit” is proximate to the fan; with respect to (a): a portion of the cooling air (indicated by 76) is said to be proximate to the fan 5 in view of fig. A above; with respect to (b): one of the ends of the conduit (74) is proximate to the fan 5 in view of fig. A above].
Wang teaches the compressor assembly that reduces the sound to some extent. The tortuous path traveled by air that is introduced into air compressor provides for noise attenuation during operation of the compressor.
Wang remains silent on “wherein the compressor assembly emits a sound level having a value in a range of 60 dBA to 75 dBA when the compressor is in a compressing state”.
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Providing a compressor housing capable of providing a noise level which is in a range of 60 dBA to 75 dBA is well known Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 29, see rejection of claim 25 above.
Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and evidenced by Crago (evidence reference 1) &/or Allard (evidence reference 2) in view of Wheeler et al. (US 5,137,434 – herein after Wheeler).
Wang remains silent on the motor being a universal motor (i.e. a motor with a commutator which is designed to run on either DC or AC supply).
However, Wheeler teaches a similar compressor assembly that uses a universal motor (Col. 3, lines 23-24; 33: universal motor).
Because both Wang and Wheeler teaches a similar compressor assembly that drives the compressor with an electric motor, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to Wheeler, in the apparatus of Wang to provide simple substitution of one known type of motor for another, to provide the predictable result of either type being capable of providing linear reciprocating motion to the piston or power to the compressor, thus compressing fluid in the compressor. KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Response to Arguments
Applicant’s arguments, dated December 18, 2021, with respect to the rejections(s) of claims 15, 21 and 28 under 35 USC 103 have been fully considered. The arguments with respect to the newly added limitation “proximate” have not been found to be persuasive. As stated above, the originally filed specification fails to provide support for this newly added limitation. The phrase “proximate” means “immediately preceding or following” and the specification does not state that the air flow downstream of the fan is immediately divided into two streams. For instance, in fig. 3, the air flow 193 downstream of the fan is at least seen to be passing over bearing 45 or portion of the bearing 45 before getting divided into two streams.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/           Examiner, Art Unit 3746